Citation Nr: 1004384	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  02-08 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1979 to February 
1982.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, that denied the benefit sought on appeal.

The Veteran appeared at a Travel Board hearing in January 
2006 before the undersigned Veterans Law Judge.  A 
transcript of the hearing testimony is associated with the 
claims file.

In a decision dated in April 2006, the Board reopened the 
Veteran's claim, but denied it on the merits after a de novo 
review.  He appealed the decision to the United States Court 
of Appeals For Veterans Claims (Court).  In a May 2008 
Memorandum decision, the Court determined the Board did not 
provide sufficient reasons and bases for its decision and 
remanded it to the Board for further consideration.  The 
Court's Order implementing the decision is also dated in May 
2008.  To comply with the Court's remand, the Board remanded 
the case in October 2008 to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for additional 
development.  The AMC/RO completed the additional 
development as directed, continued to deny the claim, and 
returned the case to the Board for further appellate review.  
The November 2009 supplemental statement of the case 
informed the Veteran of this action.  See 38 C.F.R. 
§ 19.31(2009).

In February 2009, while the case was on remand, the RO 
received notice from a private attorney that he represented 
the Veteran, and the requisite, signed, VA Form 21-22a, was 
provided.  See 38 C.F.R. § 20.603 (2009).  While the case 
was still on remand, in August 2009, the attorney informed 
the RO he had withdrawn from representing the Veteran.  See 
38 C.F.R. § 20.608 (2009).  An August 2009 RO letter 
informed the Veteran of the withdrawal and asked the Veteran 
to submit another VA Form 21-22a that notified VA who his 
representative would be.  The claims file does not note a 
subsequent appointment from the Veteran.  As a result, the 
Board deems the Veteran as proceeding pro se at this time.

The Veteran had 30 days to respond to the November 2009 
supplemental statement of the case.  38 C.F.R. § 20.302(c).  
It was mailed on November 17, 2009, which means the 30-day 
response time commenced to run as of the next day and 
expired on December 17, 2009.  See 38 C.F.R. § 20.305(b).  
The Veteran signed his response on December 18, 2009, and he 
faxed it to the AMC on December 19, 2009, both of which 
occurred after December 17, 2009.  Thus, his response was 
not timely.  In any event, the Board notes the Veteran only 
noted that he had additional evidence to submit, and he did 
not request an extension of time to do so.  To date, no 
additional evidence has been received.


FINDINGS OF FACT

1.  The preponderance of the probative evidence shows the 
absence of a diagnosis of PTSD that complies with American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition criteria.

2.  The Veteran's claimed in-service stressors are not 
confirmed.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the Veteran in 
July 2003 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board notes the 
letter did not provide notice of how disability ratings and 
effective dates are assigned in the event service connection 
is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Board finds that was the only content 
deficiency of the July 2003 letter.  The omission did not, 
however, prejudice the Veteran.

First, the Board notes a November 2008 supplemental duty to 
assist letter informed the Veteran how disability 
evaluations and effective dates are determined.  Second, in 
light of the decision reached below, an initial evaluation 
or effective date will not be an issue.  Thus, any error is 
rendered harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  The Board also notes the VCAA 
requires notice prior to the issuance of a decision, see 
38 C.F.R. § 3.159(b)(1), and that both the July 2003 and 
November 2008 letters were issued after the initial 
unfavorable decision on the Veteran's claim.  Nonetheless, 
the Board finds the Veteran was not deprived of a meaningful 
opportunity to participate in the adjudication of his claim.  
See Washington v. Nicholson, 21 Vet. App. 191 (2007).  The 
statement of the case and supplemental statements of the 
case fully set forth VA's notice and assistance 
requirements.  Further, the claim was reviewed on a de novo 
basis on more than one occasion, the most recent review 
occurring in November 2009.  Thus any error was rendered 
harmless.  See Shinseki v. Sanders, ___ U.S. ___, 129 S. Ct. 
1696, 173 L.Ed.2d 532 (2009).

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  See 38 C.F.R. § 3.159(c).  While the Veteran 
may not have received full notice prior to the initial 
decision, after notice was provided, as found above, he was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim via the presentation of pertinent 
evidence and testimony. In sum, there is no evidence of any 
VA error in notifying or assisting the Veteran that 
reasonably affects the fairness of this adjudication.


Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity 
of a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the applicable 
regulatory criteria, which is: a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and, credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  The 
applicable criteria of Diagnostic and Statistical Manual of 
Mental Disorders determine whether an applicant has a valid 
diagnosis of PTSD.  See 38 C.F.R. § 4.125.  If the evidence 
establishes that a veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with 
the circumstances, conditions, or hardships of the veteran's 
service, his lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

If, however, a veteran did not serve in combat, which is the 
case with the Veteran's claim in the instant case, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's 
testimony alone cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a 
medical health professional based on post-service 
examination of the Veteran cannot be used to establish the 
occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 
389, 395-96 (1996).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status may, but not always, 
constitute competent medical evidence.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis

The Veteran claims two events as in-service stressors.  The 
first incident, according to the Veteran, occurred during 
his tour in the Republic of Korea in October 1980.  While on 
a patrol near the demilitarized zone, a U.S. patrol 
apparently encountered another U.S. patrol, comprised 
entirely of African-American troops, returning from a 
reconnaissance mission.  The Veteran asserted a racist 
captain purposely assigned only African-American troops to 
go on the patrol.  When the first contingent heard the 
sounds of someone approaching, the captain in charge of the 
Veteran's contingent opened fire.  When the returning patrol 
realized they were being fired upon, they started waiving a 
U.S. flag and shouting they were U.S. troops.  This, in 
turn, drew the attention of nearby North Korean soldiers who 
apparently thought they were being attacked, and they opened 
fire.  The incident reportedly triggered a high level U.S. 
Army inquiry.  The Veteran noted he was not part of either 
contingent, but he claims that he monitored the claimed 
event.

The second incident reportedly occurred during the Veteran's 
training at Ft. Dix, New Jersey, in July 1979.  He reports 
witnessing a member of his unit kicked and beaten to death 
by drill sergeants after he collapsed during a march.  In 
partial support of his assertions, the Veteran submitted a 
copy of June 1979 article in the New York Times which noted 
the then Chairman of the House Armed Services Committee had 
accused the U.S. Army of extreme negligence in handling 
complaints of trainee abuse at Ft. Dix.  The article noted 
committee hearings heard witnesses describe violent beatings 
of trainees by drill sergeants in 1978.  In a February 2005 
statement, the Veteran noted this incident is the primary 
basis for his claim.
Service treatment records are entirely negative for any 
entries related to complaints, findings, or treatment for, 
an acquired mental disorder or symptoms of an acquired 
mental disorder.  The Veteran was administratively 
discharged prior to the expiration of his enlistment.  An 
entry in his records notes a separation examination was not 
required.  In as much as an examination was optional, the 
Veteran was offered an examination prior to his separation 
but he declined it.

Medical Diagnosis.

The Veteran was confined for approximately three years for 
making terroristic threats.  September 2003 treatment 
records of the facility where he was confined note 
complaints of anxiety and auditory hallucinations.  He 
reported the voices related to his military experiences, 
which are not specifically noted in the entry.  The examiner 
entered an assessment of PTSD.

The RO requested a VA examination in March 2005.  The 
examination request noted service records revealed that the 
Veteran and the soldier who died at Ft. Dix, Private H, were 
in fact in the same unit.  The request also noted that while 
records showed that Private H died of natural causes, the RO 
"conceded" the Veteran may have been in close proximity to 
him when he died.

The March 2005 VA examination report notes the examiner 
conducted a comprehensive review of the claims file and all 
of the Veteran's medical records.  The examiner noted the 
Veteran's report of the incident at Ft. Dix and his 
involvement in it.  Mental status examination revealed the 
Veteran as appropriately groomed and cooperative throughout 
the interview.  No involuntary movements were noted, and his 
speech was fluent.  His affect was neutral to pleasant, and 
the Veteran described his mood as optimistic.  His thoughts 
were coherent and logical.  On the mini-mental status 
examination, the Veteran scored 28/30.  He was oriented but 
he did not know the correct date.  He refused to do serial 
sevens and spell a five-letter word backwards, but he was 
able to complete serial threes without error.  The Veteran 
made one error while completing a three-stage command.  His 
fund of general information was good, as was his judgment.  
Interpretation of proverbs was appropriate.  The examiner 
rendered an Axis I diagnosis of malingering and an Axis II 
diagnosis of personality disorder not otherwise specified.  
The examiner noted the Veteran did not meet the criteria for 
PTSD as certain criteria were not met, and there was concern 
regarding the veracity of the Veteran's reported stressor.  
The examiner noted that the claims file showed the Veteran's 
account had changed over time.  The examiner also noted that 
following the interview the Veteran asked the examiner to 
read a document with the symptoms needed for a 100 percent 
evaluation.  The examiner found that the Veteran's actions 
suggested his report of symptoms were impacted by secondary 
gains motive, which were previously documented in medical 
entries of May, June, and October 2002.  The examiner opined 
that the Veteran's maladaptive personality characteristics 
impaired his psychological functioning.

As noted in the Introduction, an April 2006 Board decision 
denied the Veteran's claim.  The Court, however, determined 
the Board did not address the RO's concession or other 
evidence in the claims file.  The Board's 2008 remand 
directed the RO to obtain the relevant records from Private 
H's service personnel records and instructed the RO to refer 
the claim file back to the 2005 examiner for clarification, 
if the examiner was still available.

The May 2009 examination report notes the 2005 examination 
was conducted by another examiner, and that the remand 
instruction asked which specific diagnostic criteria were 
found not to have been met by the examiner in 2005.  The 
2009 report notes the examiner conducted a comprehensive 
review of the claims file.  As concerns the assessment noted 
in confinement facility records, the examiner noted that the 
prison contract psychiatrist's progress notes did not 
contain a thorough discussion of the diagnostic criteria for 
PTSD.  Further, they did not address how the Veteran met the 
criteria for PTSD.  Also noted was the fact that VA records 
showed the Veteran to have been seen on many occasions by 
many different clinicians over the years, but he had not 
been diagnosed with PTSD, though he had been diagnosed on 
occasion with PTSD symptoms.

The examiner noted that a central question in the Veteran's 
case was the reliability and validity of his reports.  Of 
the factors that might impact the assessment of the 
Veteran's credibility, the first was the clear evidence that 
he has a personality disorder with prominent antisocial 
traits, and also traits of what is sometimes referred to as 
malignant narcissism.  The examiner noted that, after 
reviewing all of the available evidence, he opined the 
Veteran's personality disorder is his most compelling life 
difficulty.  The Veteran's personality disorder results in 
intense anger and unhappiness related to chronically feeling 
misunderstood, mistreated, and unfairly denied his perceived 
just due.  He greatly resented authority figures and the 
actual rules and limitations of reality itself, in that his 
deep needs to be taken care of and nurtured were chronically 
frustrated by what reality gave him.  

The examiner also noted the Veteran's history of extremely 
manipulative behavior, as shown by his threats of violence 
to self and others in the interest of obtaining what he 
wants, to include service connection.  The diagnoses 
rendered over the years were noted to include adjustment 
disorder, malingering, conversion disorder, posttraumatic 
stress syndrome, depressive disorder not otherwise 
specified, possible psychosis, marijuana abuse, and alcohol 
abuse.  Notably, none of the medical records reviewed noted 
the full diagnosis of PTSD.  The examiner further noted the 
Veteran was fixated on, or even obsessed, with secondary 
gain considerations, which were clearly noted in the VA 
outpatient records.  Finally, the examiner noted, the 
Veteran had provided inconsistent reports over the years 
and, at times, his assertions had been fantastic.

As an example of the assessment of fantastic assertions, the 
examiner noted the Veteran initiated his quest for PTSD in 
the 1990s based on the incident in Korea, and then later he 
started to focus on the death of Private H.  During the 
interview with the 2009 examiner the Veteran did not mention 
the incident in Korea.  Among the more incredible assertions 
made by the Veteran, the examiner noted, was that the 
examiner at the 2005 examination tried to rape him, and that 
he worked "undercover" for the Federal Bureau of 
Investigation.  All of these actions, the examiner noted, 
were consistent with a fixation on secondary gain and the 
quest to extract what the Veteran considered his just due.  
As to whether the criteria for a diagnosis of PTSD were met 
in the past and currently, the examiner noted it was very 
important to consider all of the reliability and validity 
problems with the Veteran's self-reports, as shown by the 
factors set forth earlier.  If all of those credibility 
problems were taken into account, the examiner noted, all of 
the diagnostic criteria for a diagnosis of PTSD were called 
into question, and it was less likely than so that the 
Veteran met them.  On the other hand, if the Veteran's 
accounts of his claimed PTSD symptoms were accepted as 
completely accurate and valid, he still specifically denied 
all symptoms of avoidance.  Avoidance symptoms are required 
by Criterion C for a diagnosis of PTSD under the Diagnostic 
and Statistical Manual of Mental Disorders.  The examiner's 
diagnostic findings were consistent with those of the 2005 
examination, with the addition of marijuana and alcohol 
abuse in Axis I.  Personality disorders are not diseases or 
injuries within the meaning of applicable legislation on 
service connection.  See 38 C.F.R. § 3.303(c).

Stressor Verification.

The Board finds the Veteran's statements are incredible.  A 
number of his assertions are incredible on their face, and 
others are refuted by the available objective evidence of 
record.

As concerns the Veteran's claimed incident in Korea, his 
parent command during that tour was the 17th Infantry 
Regiment.  In an earlier claim submitted by the Veteran, a 
January 1997 report from the U.S. Army and Joint Services 
Environmental Support Group (ESG) noted histories submitted 
by the 17th Infantry Regiment noted that, while North Korean 
and South Korean casualties occurred in 1980, no U.S. 
casualties were indicated.  The Veteran asserted in written 
submissions that the ESG in fact confirmed the incident.  In 
a June 1995 statement, the Veteran asserted that, in the 
aftermath of the captain having shot and killed four U.S. 
soldiers, the President flew to the scene of the incident, 
and that a general officer ripped the captain's bars (rank 
insignia) off of his uniform at the scene, and he was then 
Private K.  The January 1997 ESG report also noted there was 
no record of any disciplinary action against a Captain K, to 
include trial by court-martial.  In an October 1996 
statement, the Veteran noted the slain soldiers' families 
were told they were killed by the enemy.

At his hearing the Veteran made no mention of the President 
having been present at the scene of the Korea incident, and 
he also said there were no casualties.  See Transcript, p. 
18.  The objective facts of record also show the Veteran's 
incredibility on the claimed stressor related to Private H's 
death.

The Board finds no substantive basis for the RO's apparent 
concession in the March 2005 examination request that the 
Veteran was in close proximity to Private H at the time of 
his death, and the Board specifically rejects any similar 
concession.  Private H's records do note that he was 
assigned to the same unit as the Veteran while in training 
at Ft Dix.  Thus, it is not unreasonable to infer that the 
Veteran may well have been involved with the same unit 
activities as Private H on the day of his death, to include 
the march during which Private H collapsed.  There is 
nothing in the record, however, to indicate the Veteran's 
close proximity to Private H at the time of the salient 
events.

The Line of Duty Investigation into the circumstances of 
Private H's death includes statements of those who were in 
close proximity to him at the time he became ill and 
attended to him.  None of the statements identify the 
Veteran as having been near Private H when he fell out of 
formation or involved with assistance to him.  Further, the 
Veteran has insisted over the years that Private H was 
kicked and beaten to death after he collapsed.  One of his 
statements notes that other troops who observed the abuse 
were shouting to the drill sergeants to stop but to no 
avail.  The autopsy report notes that there were no signs of 
injury on any part of Private H's body.  The immediate cause 
of death was determined to be an acute cardiac arrest.  
Laboratory tests, review of medical records, and subsequent 
pathology input, noted contributing factors may have been 
residuals of an earlier respiratory infection, Private H's 
less than optimal physical conditioning, his obesity, and 
heat prostration.

There simply is no evidence that Private H died secondary to 
violence.  The 1979 New York Times article the Veteran 
submitted actually tends to suggest a conclusion opposite of 
the one he asserts.  In the aftermath of hearings by the 
House Armed Services Committee into how training was 
conducted at Ft Dix, it is highly doubtful that any abusive 
activity-if it previously occurred, would continue.  At the 
hearing the Veteran noted Private H died at the scene, a 
helicopter was flown in to get him, he helped to load him 
onto the helicopter, and the drill sergeants were court-
martialed.

The Line of Duty investigation notes an ambulance was 
summoned to transport Private H to a medical facility, where 
he was later pronounced dead after resuscitation efforts 
failed.  Although Private H did not die secondary to 
violence, he did in fact die while on duty, and the Veteran 
would have been in a position to have known or at least have 
heard of Private H's demise and the general circumstances of 
his death.  His claim, however, has historically been tied 
not to the mere death of Private H, but assertions of his 
having witnessed a fellow soldier, Private H, killed by 
drill sergeants' abuse.  As already found above, the Board 
attaches no credibility to these assertions, and the 
probative evidence of record refutes them.

In light of the above, the Board finds that the 
preponderance of the evidence is against the claim.  
38 C.F.R. §§ 3.303, 3.304(f).  The benefit sought on appeal 
is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence 
is against the Veteran's claim, however, the doctrine is not 
for application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to service connection for PTSD is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


